Citation Nr: 1538533	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a postoperative pilonidal cyst prior to February 9, 2012, and a disability rating in excess of 20 percent from February 9, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  This matter was previously remanded by the Board in January 2012 and October 2014.

The Board notes that the October 2014 remand erroneously stated that the issue on appeal was entitlement to a disability rating in excess of 10 percent prior to February 9, 2013, and a disability rating in excess of 20 percent from that date.  The issue has been stated correctly above.


FINDING OF FACT

Throughout the period on appeal, the Veteran's residuals of a postoperative pilonidal cyst were manifested by a painful and unstable scar.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals of a postoperative pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in May 2007 and May 2008 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in June 2007, February 2012, and February 2015 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiners conducted physical examinations and reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  In January 2012 and October 2014, the Board remanded the Veteran's claim for further VA examinations, which were conducted accordingly.  As a result, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, the Board will apply both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2015).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

The Veteran's residuals of a postoperative pilonidal cyst were previously rated under Diagnostic Code 7803, and are now rated under Diagnostic Code 7804.  They are rated as 10 percent disabling prior to February 9, 2012, and 20 percent disabling from February 9, 2012.

On VA examination in June 2007, the examiner found a linear scar superior to the anus.  The examiner described a linear scar with the surrounding area indurated and hypopigmented.  The scar was tender on palpation and no bleeding was noted.  There was no fistula, fissure, or abscess.  The scar was painful and covered less than 1 percent of the total body surface area.

The Veteran was seen by VA on an outpatient basis in July and August 2008 and in April and November 2009 for complaints about his pilonidal cyst.  He noted that it was painful and limited his activities.  In August 2008, the examiner noted that the scar was mildly tender but that there was no drainage.

The Veteran again underwent VA examination in February 2012.  The Veteran reported constant pain related to his scar, and noted that he had bleeding and irritation with wiping after bowel movements.  The Veteran used padding to limit bleeding.  The VA examiner found that the Veteran had infections of the skin covering 5 to 20 percent of the total body area.  The scar was mildly tender with palpation.  The scar was also depressed, meaning the wound qualified as deep and readily unstable, and was approximately 7 centimeters by 1 centimeter.  The February 2012 examiner found that there was irregular scarring likely associated with the pilonidal cyst as well as with repair of an anal fistula and noted some problems with anal sphincter competence.  

The Veteran again underwent VA examination in February 2015.  The examiner found that there was an ovoid area, 1.5 centimeters by 0.8 centimeters, devoid of normal skin.  The scar was depressed slightly from the skin surface and covered by white epithelium.  No blood, pus, or fluid was observed.  The Veteran reported occasional leakage of fluid from the cyst.  A rectal examination showed a competent sphincter, and the examiner opined that the pilonidal cyst scar was at a remove from the sphincter and would not interfere with function.  

Upon review, the Board finds a 20 percent disability rating is warranted throughout the period on appeal, as the clinical evidence demonstrates the presence of a superficial painful and unstable scar.  Under both the old and new diagnostic codes, superficial scars which are both pain and unstable warrant a 20 percent rating.
Additionally, the Veteran is competent to report the symptoms related to his service-connected scar.  The Board has considered his reports of pain and leakage from his pilonidal cyst, and the competent medical opinions have taken such reports into account.  

Furthermore, the Board has considered whether the Veteran is entitled to an additional disability rating or a higher disability rating under any other diagnostic code.  However, at no time did the Veteran's scar described result in limitation of motion or cover an area of 6 square inches or greater.  Additionally, the Veteran only had one scar, and as such some of the possible diagnostic codes are not applicable.  Furthermore, while the February 2012 VA examiner raised some concerns regarding anal sphincter competence based on the Veteran's reports of fluid leakage, the February 2015 VA examiner clarified that the sphincter was competent and any functional issues were likely unrelated to the pilonidal cyst.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran's residuals of a postoperative pilonidal cyst resulted in a superficial painful and unstable scar, and a 20 percent disability rating is warranted throughout the period on appeal.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  However, a rating in excess of 20 percent is not warranted at any point during this period.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's residuals of a postoperative pilonidal cyst are evaluated as a disability of the skin, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's residuals of a postoperative pilonidal cyst during the period on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable as the result of his service-connected disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.



ORDER

Entitlement to a 20 percent disability rating for residuals of a postoperative pilonidal cyst is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


